                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


MONICA MITCHELL, ET AL.                                           CIVIL ACTION


v.                                                            NO. 19-13298


PARISH OF JEFFERSON, ET AL.                                   SECTION “F”


                               ORDER AND REASONS


     Before the Court is the defendants’ Rule 12(b)(6) motion to

dismiss the plaintiffs’ complaint. For the reasons that follow,

the motion is construed as a motion for partial dismissal of the

complaint and is GRANTED.

                                  Background

     Three female fire dispatchers say that a local fire department

discriminated against them on the basis of sex and then retaliated

against them for exposing a male supervisor’s sexual harassment of

female employees. This lawsuit followed.

     The   plaintiffs     in   this   sex-discrimination      litigation    are

Monica Mitchell, Melissa Burkett, and Tammy Cavanaugh, veteran

dispatchers   for   the    Jefferson       Parish   East   Bank    Consolidated

Special Service Fire Protection Bureau. They work in the Emergency

Communications Division, known as “Fire Alarm.” They do what their

job title suggests: answer emergency calls and direct the response

                                       1
of fire personnel. Robert Funk leads Fire Alarm and holds the title

of Fire Communications Supervisor. He reports to the Bureau’s

Chief, David Tibbetts.

       For years, Funk has allegedly denied female employees the

training and equipment he provides male employees. The plaintiffs

say this discrimination has stunted their professional growth. It

has also placed the public at risk. Firefighters too. For at any

given moment, Fire Alarm’s female dispatchers allegedly lack the

training and equipment they need to do their jobs.

       But sex discrimination is just one reason the Bureau is an

allegedly unpleasant workplace——pervasive sexual harassment is

another. For years, the plaintiffs say, Funk has taken female

dispatchers off-premises for extended periods of time, leaving

Fire     Alarm    inadequately      staffed.        Funk     has    also    allegedly

“grant[ed] perks” to dispatchers who accept his advances.

       After Funk made one particularly “inappropriate and unwanted”

advance, Mitchell and Burkett allegedly complained to then-Chief

Joseph    Greco.    Funk    learned    of     the    complaint       and    allegedly

retaliated       against    Mitchell    and     Burkett        in    various      ways:

“subjecting them to hostile, intimidating language,” including

“misogynistic      and     racial   slurs”;     “continuing          to    deny    them

necessary    training      and   resources”;    and        “selectively     enforcing




                                        2
Bureau policies on mandatory overtime and emergency/sick leave in

a punitive manner.”

        Tibbetts succeeded Greco as Fire Chief. Hoping the new chief

would do what his predecessor would not, the plaintiffs told

Tibbetts about Funk’s misconduct and urged him to investigate. He

declined. So, they filed complaints with the Equal Employment

Opportunity Commission. In response, Tibbetts and Funk allegedly

initiated      “malicious     and    baseless      disciplinary       proceedings”

against Burkett. Threats followed. According to the plaintiffs,

Tibbetts said he would strip Fire Alarm employees of civil service

protections if they “continued to exercise their rights under Title

VII.”

     Aiming to secure those rights, the plaintiffs sued Jefferson

Parish,    the   Bureau,    Tibbetts,        and   Funk   in   this   Court.    Each

plaintiff alleges sex-discrimination, retaliation, and hostile-

work-environment claims against Jefferson Parish, the Bureau, and

Tibbetts, in his official capacity. And one plaintiff, Melissa

Burkett, alleges 42 U.S.C. § 1983 First Amendment retaliation

claims against Jefferson Parish and Tibbetts and Funk, in their

individual and official capacities.

        Now, the defendants move to dismiss the plaintiffs’ complaint

for failure to state a claim. See FED. R. CIV. P. 12(b)(6). The

motion    is   not   styled   a     partial    motion     to   dismiss,   and   the


                                         3
defendants say they seek an order “dismissing the plaintiffs’

complaint with prejudice.” But the defendants do not address the

plaintiffs’ Title VII and Louisiana Employment Discrimination Law

claims against Jefferson Parish and the Bureau. So, the Court

construes   the   motion   as   one    for   partial   dismissal   of   the

plaintiffs’ complaint.


                                      I.

     A complaint must contain a short and plain statement of the

claim showing that the pleader is entitled to relief. FED. R. CIV.

P. 8(a)(2). A party may move for dismissal of a complaint that

fails this requirement. See FED. R. CIV. P. 12(b)(6). Such motions

are rarely granted because they are viewed with disfavor. Leal v.

McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” Thompson v. City of Waco, Tex.,

764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee v.

Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)). Conclusory allegations are not well pleaded

and, consequently, are not accepted as true. See Thompson, 764

F.3d at 502-03 (citing Iqbal, 556 U.S. at 678).




                                      4
     To overcome a Rule 12(b)(6) motion, “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). A claim

is facially plausible if it contains “factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

     “A complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations[.]” Twombly, 550 U.S.

at 555. But it must contain “more than labels and conclusions, and

a formulaic recitation of a cause of action’s elements will not

do.” Id. at 555. Ultimately, the Court’s task is “to determine

whether the plaintiff stated a legally cognizable claim that is

plausible, not to evaluate the plaintiff’s likelihood of success.”

Thompson, 764 F.3d at 503 (citation omitted).


                               II.

     Jefferson Parish, Tibbetts, and Funk contend that Melissa

Burkett fails to state 42 U.S.C. § 1983 First Amendment retaliation

claims against them.

                                A.

     Section 1983 creates a cause of action against a person who

violates another’s constitutional rights while acting under color

of state law. 42 U.S.C. § 1983. Burkett says Jefferson Parish,

                                5
Tibbetts,     and   Funk   violated    her   First    Amendment   rights     by

retaliating    against     her   for   reporting     sexual   harassment    and

“dysfunction” within Fire Alarm.

     The First Amendment protects the right of a public employee

to speak “as a citizen” on “matters of public concern.” Garcetti

v. Ceballos, 547 U.S. 410, 417 (2006). To decide if that right has

been violated, courts ask a threshold question: Was the employee’s

speech made “pursuant to the employee’s duties or as a citizen on

a matter of public concern?” Cutler v. Stephen F. Austin State

Univ., 767 F.3d 462, 469 (5th Cir. 2014). Whether an employee spoke

as a citizen depends on several factors: “job descriptions, whether

the employee communicated with coworkers or with supervisors,

whether the speech resulted from special knowledge gained as an

employee,   and     whether   the   speech   was   directed    internally    or

externally.” Johnson v. Halstead, 916 F.3d 410, 422 (5th Cir. 2019)

(citation omitted). If a court’s consideration of these factors

causes it to conclude that the employee spoke as a citizen, the

court must then balance the employee’s speech interest against the

employer’s interest “in promoting the efficiency of the public

service it performs.” Cutler, 767 F.3d at 469 (citation omitted).

     Ultimately, to state a First Amendment retaliation claim in

the employment context, a plaintiff must allege four elements: (1)

she suffered an adverse employment action; (2) her speech involved

a matter of public concern; (3) her interest in speaking outweighed
                                       6
the governmental defendant’s interest in promoting efficiency; and

(4) the protected speech motivated the defendant’s conduct. Kinney

v. Weaver, 367 F.3d 337, 356 (5th Cir. 2004) (en banc).

     Jefferson Parish, Tibbetts, and Funk point to these elements

and submit that Burkett fails to allege two of them: (1) that she

suffered an adverse employment action; and (2) that she engaged in

protected speech. The Court considers each element in turn.

                                     1.

     The first element requires Burkett to allege an adverse

employment action. This requirement restricts the range of conduct

actionable under a First Amendment retaliation theory. See Breaux

v. City of Garland, 205 F.3d 150, 157 (5th Cir. 2000). Not all

speech-chilling     acts    qualify.      Id.    at   157.       For   example,

“accusations or criticism,” “threats or abusive remarks,” and

“investigations” do not rise to the level of an adverse employment

action. Id. at 157-58. The paradigmatic adverse employment actions

are “discharges, demotions, refusals to hire, refusals to promote,

and reprimands.” Pierce v. Texas Dep’t of Crim. Justice, Inst.

Div.,   37   F.3d   1146,   1149   (5th   Cir.    1994).     A   “campaign   of

retaliatory harassment” also qualifies, so long as it “rise[s] to




                                     7
such a level as to constitute a constructive adverse employment

action.” Colson v. Grohman, 174 F.3d 498, 514 (5th Cir. 1999). 1

      Here, Burkett says the defendants (1) “subjected [her] to

numerous, malicious and baseless disciplinary proceedings”; (2)

“refused [her] reasonable work-related requests for information”;

(3) threatened to remove her “civil service protections”; (4)

“subjected      [her]     to    hostile,          intimidating      language,    and

misogynistic and racial slurs”; and (5) “selectively enforce[d]

Bureau policies on mandatory overtime and emergency/sick leave.”

These acts should qualify as adverse employment actions, Burkett

reasons, because they resemble the “reprimands” that qualify as

adverse employment actions under Fifth Circuit case literature.

      The Court disagrees. A formal                 reprimand 2 is an     “adverse

employment      action”    because     it       “goes   several   steps   beyond   a

criticism or accusation and even beyond a mere investigation; it

is   punitive    in   a   way   that   mere       criticisms,     accusations,   and

investigations are not.” Colson, 174 F.3d at 512 n.7. The acts



      1Because Burkett does not invoke the retaliatory-campaign
theory in her opposition papers, the Court does not address whether
she has alleged facts sufficient to show a constructive adverse
employment action. See Colson, 174 F.3d at 514.
      2The Fifth Circuit has on occasion distinguished formal
reprimands from informal ones. See, e.g., Benningfield, 157 F.3d
at 377; Mylett v. City of Corpus Christi, 97 F. App’x 473, 476
(5th Cir. 2004). One opinion suggests that only formal reprimands
are actionable. See Colson, 174 F.3d at 512 & n.7.

                                            8
Burkett describes are not functionally equivalent. Each act is

either an “abusive remark,” a “threat,” or an “investigation.”

Breaux, 205 F.3d at 157. Because none of those acts amounts to an

adverse employment action, Burkett fails to state a First Amendment

retaliation claim.

                                2.

     Even if Burkett had alleged an adverse employment action,

however, her First Amendment retaliation claim would fail: She has

not alleged facts showing that she engaged in speech protected by

the First Amendment.

     A public employee’s speech is protected if she “spoke as a

citizen on a matter of public concern.” Garcetti, 547 U.S. at 418.

The second part of that inquiry is straightforward here: public

safety is a “public concern,” and Burkett spoke on “matter of

public concern” when she allegedly reported “dysfunction” within

Fire Alarm to her supervisors, Funk and Tibbetts. See Wallace v.

Cnty. of Comal, 400 F.3d 284, 289 (5th Cir. 2005). But the inquiry

does not end there; Burkett’s speech is protected only if it was

made “as a citizen.” 3 Garcetti, 547 U.S. at 418.




     3 The plaintiffs do not address the defendants’ contention
that Burkett was not speaking “as a citizen” because she complained
to her supervisors within the Bureau.

                                9
     It was not. Burkett’s speech was “directed internally” and

resulted from the “special knowledge” about Bureau operations that

she gained as a Bureau employee. Johnson, 916 F.3d at 422. Hers is

the sort of up-the-command-chain communication that is routinely

denied First Amendment protection. See, e.g., Davis v. McKinney,

518 F.3d 304, 313 n.3 (5th Cir. 2008). Because Burkett was not

“speaking as a citizen” at the time she reported the “dysfunction”

within Fire Alarm to her supervisors, her speech is not protected,

and she fails to state a First Amendment retaliation claim. See

Johnson, 916 F.3d at 423.

                            *    *    *

     Burkett fails to allege facts showing that she suffered an

adverse employment action or that she engaged in speech protected

by the First Amendment. She thus fails to state a claim. 4 The Court

therefore grants the defendants’ motion to dismiss Burkett’s First

Amendment retaliation claims. Because Burkett has not requested

leave to amend her complaint to attempt to state plausible First

Amendment retaliation claims, the Court assumes that she has




     4 Qualified immunity supplies an independent ground for
dismissal of Burkett’s individual-capacity First Amendment claims
against Tibbetts and Funk: Burkett has not alleged facts
establishing that either defendant violated a clearly established
right. See Shaw v. Villanueva, 918 F.3d 414, 418-19 (5th Cir.
2019).

                                10
pleaded    her     best    case       and    that    amendment       would    be   futile.

Accordingly, these claims are dismissed with prejudice.


                                             III.

       Tibbetts and Funk next contend that the plaintiffs fail to

state claims against them under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e-2—2000e-3, and the Louisiana Employment

Discrimination Law, LA. REV. STAT. § 23:332.

                                              A.

       Title VII and the Louisiana Employment Discrimination Law

create causes of action against “an employer.” 42 U.S.C. § 2000e-

2(a); LA. REV. STAT. § 23:332(A). Under Title VII, an “employer” is

“a person engaged in an industry affecting commerce who has fifteen

or more employees . . . and any agent of such a person[.]” 42

U.S.C.     §     2000e(b).       By    contrast,       the     Louisiana      Employment

Discrimination       Law       defines      “employer”    as    a    person   “receiving

services from an employee and, in return, giving compensation of

any kind to any employee.” LA. REV. STAT. § 23:302(2). But the law

“appl[ies]       only   to      an    employer      who   employs      twenty      or   more

employees[.]” LA. REV. STAT. § 23:302(2).

                                              B.

       Invoking these definitions, Tibbetts and Funk say they cannot

have     Title    VII     or     Louisiana         Employment       Discrimination      Law



                                              11
liability    because     they      are    individual        employees——not

“employer[s].” The Court agrees. 5

     Tibbetts   and   Funk   are   individual   employees    of   Jefferson

Parish. Neither is an “employer” under Title VII or the Louisiana

Employment Discrimination Law. See 42 U.S.C. § 2000e(b); LA. REV.

STAT. 23:302(2). Because they are not “employer[s],” they cannot

have liability under either statute. See 42 U.S.C. § 2000e-2(a);

LA. REV. STAT. § 23:332(A). So, the plaintiffs fail to state Title

VII and Louisiana Employment Discrimination Law claims against

Tibbetts and Funk. The Court therefore grants the defendants’

motion to dismiss these claims with prejudice.


                                    IV.

     Finally, the defendants contend that the plaintiffs fail to

state claims for punitive damages under the Louisiana Employment

Discrimination Law, Title VII, and § 1983. 6 The Court considers

each statute in turn.

                                    A.

     Louisiana law prohibits the recovery of punitive damages

“unless expressly authorized by statute.” Ross v. Conoco, Inc.,


     5 As do the plaintiffs. In their opposition papers, they
concede that they cannot state Title VII or Louisiana Employment
Discrimination Law claims against Tibbetts and Funk.
     6 The plaintiffs do not oppose dismissal of their punitive
damages claims.

                                    12
2002-299, p. 14 (La. 10/15/02); 828 So. 2d 546, 555. The relevant

statute   here,     the    Louisiana      Employment    Discrimination     Law,

expressly authorizes some types of damages: “compensatory damages,

back pay, benefits, reinstatement, or if appropriate, front pay,

reasonable   attorney      fees,   and    court   costs.”   LA. REV. STAT. §

23:303(A). But it says nothing of punitive damages. See id. Because

the Louisiana Employment Discrimination Law does not expressly

authorize an award of punitive damages in these circumstances, and

the plaintiffs have not identified another statute that does, the

plaintiffs   fail    to    state   a   claim   for   punitive   damages   under

Louisiana law.

                                         B.

        A Title VII plaintiff may recover punitive damages “against

a   respondent    (other    than   a   government,     government   agency   or

political subdivision)” if she shows that “the respondent engaged

in a discriminatory practice or discriminatory practices with

malice or with reckless indifference to the federally protected

rights of an aggrieved individual.” 42 U.S.C. § 1981a(b)(1).

      The plaintiffs fail to state punitive damages claims under

Title VII against any defendant. Jefferson Parish and the Bureau

are political subdivisions not subject to punitive damages under

§ 1981a(b)(1). So, the plaintiffs cannot state Title VII punitive

damages claims against them. See id.; Oden v. Oktibbeha Cnty.,

Miss., 246 F.3d 458, 465 (5th Cir. 2001). As for Tibbetts and Funk,
                                         13
the plaintiffs have alleged no specific facts showing that either

acted with “malice or with reckless indifference to the federally

protected    rights   of   an   aggrieved   individual.”   42   U.S.C.   §

1981a(b)(1). Accordingly, any Title VII punitive damages claims

against these defendants fail.

                                    C.

     To the extent that the plaintiffs intend to state punitive

damages claims under § 1983, they fail to do so. Consider first

the municipal entities. A § 1983 plaintiff cannot recover punitive

damages against municipal entities, like Jefferson Parish and the

Bureau, unless Congress specifically provides to the cont